Lawton, J.
(dissenting). I dissent in part. Although I agree with the majority’s conclusion that Supreme Court properly dismissed plaintiff’s violation of Labor Law § 240 (1) claim, I cannot agree with their conclusion that Supreme Court erred *987in dismissing plaintiffs Labor Law §§ 200 and 241 (6) claims. Defendants, through testimony elicited at examinations before trial, established that they neither controlled plaintiffs work nor were they aware of any dangerous working conditions. Because plaintiff, in response to defendants’ showing, did not submit evidence that defendants failed to provide reasonable and adequate protection and safety at the work site (see, Bland v Manocherian, 66 NY2d 452, 460), summary judgment was properly granted on plaintiffs Labor Law § 241 (6) claim.
Supreme Court also properly dismissed plaintiff’s Labor Law § 200 claim. Labor Law § 200 is a codification of the common-law duty of owners and contractors to provide a safe work place (see, DaBolt v Bethlehem Steel Corp., 92 AD2d 70, 72, lv dismissed 60 NY2d 554). This duty, however, is generally not breached when the injury arises out of a defect in the subcontractor’s own plant, tools or equipment, unless the owner or contractor supervised or controlled the work or had actual or constructive knowledge of the defect (see, Nagel v Metzger, 103 AD2d 1, 8-9). Plaintiff testified at his examination before trial that he brought the ladder from another job site to complete work at the Health Care job and that it previously had not been used at that construction site. These facts establish that defendants had no actual or constructive notice of the use of this allegedly inappropriate ladder. Further, plaintiffs complaint does not allege that defendants supervised or controlled the work. Because the accident arose from plaintiff’s use of the subcontractor’s tools and equipment, rather than tools and equipment owned by the owner or general contractor, and there is no evidence that defendants supervised or controlled the work or had actual or constructive notice of an unsafe condition, I would affirm the order of Supreme Court (see, Persichilli v Triborough Bridge & Tunnel Auth., 16 NY2d 136, 145-147). (Appeals from order of Supreme Court, Erie County, Wolfgang, J.—summary judgment.) Present—Callahan, J. P., Doerr, Denman, Balio and Lawton, JJ.